Exhibit 10.1

 

SECOND AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT
BETWEEN
GLADSTONE LAND CORPORATION
AND
GLADSTONE MANAGEMENT CORPORATION

 

 

Agreement made this 11th day of April, 2017, by and between Gladstone Land
Corporation, a Maryland corporation (the “Company”), and Gladstone Management
Corporation, a Delaware corporation (the “Adviser”).

 

Whereas, the Company is a real estate investment trust organized primarily for
the purpose of investing in and owning net leased industrial farmland and
properties and assets related to farming;

 

Whereas, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

 

Whereas, the Company and the Adviser entered into that certain Amended and
Restated Investment and Advisory Agreement, as of February 1, 2013 (the “Prior
Agreement”); and

 

Whereas, the Company and the Adviser wish to amend and restate the Prior
Agreement hereby.

 

Now, Therefore, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.   

 

(a) The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company,
for the period and upon the terms herein set forth, (i) in accordance with the
investment objective, policies and restrictions that are set forth in the
Company’s Annual Reports on Form 10-K or the Company’s Registration Statement on
Form S-3, as amended or refiled from time to time (the “Registration Statement”)
and (ii) during the term of this Agreement in accordance with all applicable
federal and state laws, rules and regulations, and the Company’s charter and
by-laws. Without limiting the generality of the foregoing, the Adviser shall,
during the term and subject to the provisions of this Agreement, (i) determine
the composition of the portfolio of the Company, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Company;
(iii) close and monitor the Company’s investments; (iv) determine the real
property, securities and other assets that the Company will purchase, retain, or
sell; (v) perform due diligence on prospective portfolio companies; and
(vi) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds. The Adviser shall have the discretion, power and
authority on behalf of the Company to effectuate its investment decisions for
the Company, including the execution and delivery of all documents relating to
the Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. In the event that the Company determines
to acquire debt financing, the Adviser will arrange for such financing on the
Company’s behalf, subject to the oversight and approval of the Company’s Board
of Directors. If it is necessary for the Adviser to make investments on behalf
of the Company through a special purpose vehicle, the Adviser shall have
authority to create or arrange for the creation of such special purpose vehicle
and to make such investments through such special purpose vehicle.

 



 1 | Page

 

 

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

 

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other advisers (each, a “Sub-Adviser”) pursuant to which the
Adviser may obtain the services of the Sub-Adviser(s) to assist the Adviser in
fulfilling its responsibilities hereunder. Specifically, the Adviser may retain
a Sub-Adviser to recommend specific investments based upon the Company’s
investment objective and policies, and work, along with the Adviser, in
structuring, negotiating, arranging or effecting the acquisition or disposition
of such investments and monitoring investments on behalf of the Company, subject
to the oversight of the Adviser and the Company. The Adviser, and not the
Company, shall be responsible for any compensation payable to any Sub-Adviser.
Any sub-advisory agreement entered into by the Adviser shall be in accordance
with the requirements of applicable federal and state law.

 

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

(e) The Adviser shall keep and preserve for a reasonable period any books and
records relevant to the provision of its investment advisory services to the
Company and shall specifically maintain all books and records with respect to
the Company’s portfolio transactions and shall render to the Company’s Board of
Directors such periodic and special reports as the Board may reasonably request.
The Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

(f) The Adviser has adopted and implemented written policies and procedures
reasonably designed to prevent violation of the Federal Securities laws by the
Adviser. The Adviser has provided the Company, and shall provide the Company at
such times in the future as the Company shall reasonably request, with a copy of
such policies and procedures.

 



 2 | Page

 

 

2. Company’s Responsibilities and Expenses Payable by the Company.

 

All investment professionals of the Adviser and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all other costs and
expenses of its operations and transactions, including (without limitation)
those relating to: organization and offering; expenses incurred by the Adviser
payable to third parties, including agents, consultants or other advisors (such
as independent valuation firms, accountants and legal counsel), in monitoring
financial and legal affairs for the Company and in monitoring the Company’s
investments and performing due diligence on its real estate or prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Company’s investments; offerings of the Company’s common or preferred stock and
other securities; investment advisory and management fees; administration fees,
if any, payable under the Administration Agreement between the Company and
Gladstone Administration, LLC (the “Administrator”), the Company’s
administrator; fees payable to third parties, including agents, consultants or
other advisors, relating to, or associated with, evaluating and making
investments; transfer agent and custodial fees; federal and state registration
fees; all costs of registration and listing the Company’s shares on any
securities exchange; federal, state and local taxes; independent Directors’ fees
and expenses; costs of preparing and filing reports or other documents required
by the Securities and Exchange Commission; costs of any reports, proxy
statements or other notices to stockholders, including printing costs; the
Company’s allocable portion of the fidelity bond, directors and officers and
errors and omissions liability insurance, and any other insurance premiums;
direct costs and expenses of administration, including printing, mailing, long
distance telephone, copying, secretarial and other staff, independent auditors
and outside legal costs; and all other expenses incurred by the Company or the
Administrator in connection with administering the Company’s business, including
payments under the Administration Agreement between the Company and the
Administrator based upon the Company’s allocable portion of the Administrator’s
overhead in performing its obligations under the Administration Agreement,
including rent and the allocable portion of the cost of the Company’s chief
compliance officer, treasurer and chief financial officer and their respective
staffs.

 

3. Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (the “Base
Management Fee”), an incentive fee (the “Incentive Fee”), and a capital gains
fee (the “Capital Gains Fee”), as hereinafter set forth. The Company shall make
any payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct.

 

(a)Base Management Fee.

 

The Base Management Fee shall be payable quarterly in arrears and shall be
calculated at an annual rate of 2.00% (0.50% per quarter) of the prior calendar
quarter’s “Total Equity,” defined as total equity plus total mezzanine equity,
each as reported on the Company’s balance sheet, adjusted to exclude: (i) the
effect of any unrealized gains and losses and (ii) certain other one-time events
and non-cash items. With respect to subsections (i) and (ii), such adjustments
shall be limited to those events or items that have impacted total equity (as
reported on the Company’s balance sheet) but did not affect net income (as
computed in accordance with U.S. generally accepted accounting principles
(“GAAP”)). For the avoidance of doubt, Total Equity shall include: (a) all
equity-type securities (including preferred stock) to the extent they are not
treated as a liability for GAAP purposes, and (b) non-controlling interests in
the Company’s operating partnership. The Base Management Fee payable for any
partial quarter will be appropriately prorated.

 



 3 | Page

 

 

(b)Incentive Fee.

 

The Incentive Fee will be calculated and payable quarterly in arrears based on
the current calendar quarter’s Pre-Incentive Fee FFO (as defined below)
exceeding a “hurdle rate” of 1.75% per quarter (7% annualized) of the prior
calendar quarter’s Total Equity.

 

For purposes of this calculation, “Funds From Operations” (“FFO”) means net
income (computed in accordance with GAAP), excluding gains (or losses) from debt
restructurings and sales of property, plus depreciation and amortization, and
after adjustments for unconsolidated partnerships and joint ventures.
“Pre-Incentive Fee FFO” shall mean FFO accrued by the Company during the current
calendar quarter (prior to any incentive fee calculation for the current
calendar quarter), less any dividends paid on preferred stock securities that
are not treated as a liability for GAAP purposes. For purposes of calculating
the Incentive Fee, Pre-Incentive Fee FFO may be adjusted by a unanimous vote of
the independent directors to exclude certain one-time events pursuant to changes
in GAAP or other non-cash items recorded in net income.

 

Pre-Incentive Fee FFO for the current calendar quarter shall be expressed as a
rate of return on Total Equity at the end of the prior calendar quarter. The
Company will pay the Adviser an Incentive Fee with respect to the Pre-Incentive
Fee FFO in each calendar quarter as follows: (1) no Incentive Fee in any
calendar quarter in which the Pre-Incentive Fee FFO does not exceed the hurdle
rate; (2) 100% of the Pre-Incentive Fee FFO with respect to that portion of such
Pre-Incentive Fee FFO, if any, that exceeds the hurdle rate but is less than
2.1875% in any calendar quarter (8.75% annualized); and (3) 20% of the amount of
the Pre-Incentive Fee FFO, if any, that exceeds 2.1875% in any calendar quarter
(8.75% annualized). Incentive Fees payable for any partial quarter will be
appropriately prorated.

 

(c)Capital Gains Fee.

 

The Capital Gains Fee is a capital gains-based incentive fee that shall be
determined and payable in arrears as of the end of each fiscal year (or for an
abbreviated time period as of the effective date of any termination of this
Agreement). The Capital Gains Fee for any applicable time period shall equal:
(1) 15% of the cumulative aggregate realized capital gains minus the cumulative
aggregate realized capital losses, minus (2) the aggregate Capital Gains Fees
paid in prior periods. Realized capital gains and realized capital losses are
calculated by subtracting from the sales price of a property: (a) any costs
incurred to sell such property, and (b) the current gross value of the property
(meaning the property’s original acquisition price plus any subsequent,
non-reimbursed capital improvements thereon paid for by the Company). A Capital
Gains Fee shall only be paid for an applicable time period to the extent that
doing so would not violate any distribution payment covenant in a then-existing
line of credit to the Company. For avoidance of doubt, the Capital Gains Fee
shall only be payable for applicable time periods when the cumulative aggregate
realized capital gains exceed the cumulative aggregate realized capital losses.

 



 4 | Page

 

 

4. Limitations on the Employment of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

5. Responsibility of Dual Directors, Officers or Employees.

 

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
officer or employee of the Adviser or the Administrator shall be deemed to be
acting in such capacity solely for the Company, and not as a manager, partner,
officer or employee of the Adviser or the Administrator or under the control or
direction of the Adviser or the Administrator, even if paid by the Adviser or
the Administrator.

 

6. Limitation of Liability of the Adviser: Indemnification.

 

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation the Administrator) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company, and the Company
shall indemnify, defend and protect the Adviser (and its officers, managers,
partners, agents, employees, controlling persons, members and any other person
or entity affiliated with the Adviser, including without limitation its general
partner and the Administrator, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 6 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement.

 



 5 | Page

 

 

7. Effectiveness, Duration and Termination of Agreement.

 

This Agreement shall become effective as of the first date above written. This
Agreement shall remain in effect until February 1, 2018, and thereafter shall
continue automatically for successive annual periods unless the Company, by vote
of a majority of the Company’s “independent directors” (as such term is defined
under the rules of the NASDAQ Stock Market or such other securities market on
which the securities of the Company are then traded) provides written notice of
non-renewal at least 60 days prior to the scheduled expiration date. This
Agreement may be terminated at any time, without the payment of any penalty,
upon the mutual agreement of (i) the Company, by the vote of a majority of the
Company’s “independent directors,” and (ii) the Adviser.

 

This Agreement may be terminated by the Company at any time upon providing the
Adviser 120 days’ prior written notice, after the vote of at least two-thirds of
the independent directors of the Company, for any reason. In the event of such
termination or non-renewal, the Company shall pay to the Adviser a termination
fee equal to three times the sum of the average annual Base Management Fee and
Incentive Fee earned by the Adviser during the 24-month period prior to the
effective date of such termination.

 

The provisions of Section 6 of this Agreement shall remain in full force and
effect, and the Adviser and its representatives shall remain entitled to the
benefits thereof, notwithstanding any termination or expiration of this
Agreement. Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Section 3 through the date of termination or expiration.

 

8. Assignment.

 

This agreement is not assignable or transferable by either party hereto without
the prior written consent of the other party.

 

9. Amendments.

 

This Agreement may be amended by mutual consent.

 



 6 | Page

 

 

10. Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11. Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of Delaware.


 

 

 

 

 

 

 

 

 

 

 



 7 | Page

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

Gladstone Land Corporation

 

 

By: /s/ David Gladstone
David Gladstone
Chairman, Chief Executive Officer and President

 

 

Gladstone Management Corporation

 

By: /s/ David Gladstone
David Gladstone
Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 



8 | Page



 

